                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

LISA MITCHELL                                                                           PLAINTIFF

V.                                                            CAUSE NO.: 3:18-CV-00278-SA-RP

DIVERSICARE OF BATESVILLE, LLC;
DIVERSICARE OF BATESVILLE, DIVERSICARE
LEASING CORP.; DIVERSICARE LEASING
COMPANY III, LLC; ADVOCAT FINANCE, INC.;
DIVERSICARE MANAGEMENT SERVICES, CO.; and
DIVERSICARE HEALTHCARE SERVICES, INC.                                               DEFENDANTS

                     AGREED ORDER GRANTING MOTION TO DISMISS
                             AND COMPEL ARBITRATION

       Before the Court is the Motion to Dismiss and Compel Arbitration [12] filed by the

Defendants herein, and after having duly considered said Motion, and having been advised that

the parties are in agreement that arbitration of this cause is appropriate on the terms and conditions

set forth herein, the Court hereby grants Defendants’ Motion to Dismiss and Compel Arbitration,

and finds as follows:

       By agreement of the parties, Defendants’ Motion to Dismiss and Compel Arbitration [12]

is hereby granted.

       Attorney Robert Gibbs of Jackson, Mississippi shall serve as arbitrator by agreement of the

parties. Should Mr. Gibbs be unable or unwilling to serve as arbitrator, the parties will select a

mutually agreeable replacement arbitrator. Should the parties be unable to agree on a mutually

agreeable successor arbitrator, the court shall appoint a successor arbitrator upon motion of either

the Plaintiff or the Defendants.

       The arbitration shall be conducted pursuant to the Mississippi Rules of Civil Procedure, by

agreement of the parties.
       This case is hereby DISMISSED pending arbitration of this matter. This Court retains

jurisdiction solely to enter judgment upon the arbitrator’s ruling, as may be necessary.

       SO ORDERED AND ADJUDGED, this the 20th day of March, 2019.


                                             /s/ Sharion Aycock
                                             UNITED STATES DISTRICT JUDGE


APPROVED AS FOR TO FORM AND CONTENT:

/s/Bryant Chaffin
BRYANT CHAFFIN, ESQ. (MB#100379)
Attorneys for Plaintiff

/s/Brad Dillard
BRAD DILLARD, ESQ. (MB#10114)
Attorney for Defendants




                                                 2
